DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 18-19, 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (2014/0139125).
Claim 1, Lee discloses an integrated light emitting diode (LED) lighting system (Fig. 3) comprising: 
an alternating current (AC) input configured to receive a sinusoidal input voltage (AC power source 1 and see P[0049]… an AC power source 1 for supplying an AC voltage…); 

a switching element (the diode 3d) coupled in series with the at least the first and second capacitive elements on a first electrical path between the location and a first node (a node between the diode 3d and the capacitor 3c); 
at least one converter circuit (rectifier circuit 2 is an AC to DC converter), electrically coupled between the AC input and the first plurality of LED devices, configured to provide a drive current (Vrect) to the load circuit; and 
a switching circuit (switch 3s) on a second electrical path (the switch 3s is a second path when it is short circuit or ON) between the location and a second node (a node between the switch 3s and a switch 4s) and configured to close the second electrical path to divert the drive current at the location away from the second plurality of LED devices along the second path when a level of the sinusoidal input voltage is less than a threshold voltage (less than 108 V) of the load circuit (see P[0085]-[0087]) and to open the second electrical path when the level of the sinusoidal input voltage is greater than the threshold voltage of the load circuit (see P[0088].. When the rectified voltage is increased up to 108 V or above, the third switch 3s is immediately opened such that the power source current is provided to three LED blocks…).
Claim 2, Lee discloses the system of claim 1, wherein the threshold voltage of the load circuit equals a total threshold voltage of the first and second plurality of LED devices (108 V equals to the three LED blocks 1a-3a).
Claim 8, Lee discloses the system of claim 1, wherein each of the first plurality of LED devices and the second plurality of LED devices comprises a plurality of LED devices electrically coupled together in at least one of in series and in parallel (see P[054]… the LEDs are connected in series, parallel or series-parallel to each other…).
Claim 9, Lee discloses the system of claim 1, wherein the switching circuit comprises a plurality of switching circuits, and the load circuit comprises a plurality of locations and more than two pluralities of LED devices (see Fig. 3).
Claim 18, Lee discloses a method comprising: 
receiving a signal having an alternating current (AC) and a sinusoidally varying voltage (AC power source 1 and see P[0049]… an AC power source 1 for supplying an AC voltage…); 
converting the AC to a direct current (DC) (rectifier circuit 2 is an AC to DC converter); 
supplying the DC (Vrect) to a series string of a first plurality of LED devices (LED block 1a or LED block 2a) and a second plurality of LED devices (LED block 3a), the first plurality of LED devices and the second plurality of LED devices being on a first electrical path; and 
maintaining a switch (switch 3s), on a second electrical path between a location (a node between a capacitor 2c and a diode 3d) between the first plurality of LED devices and the second plurality of LED devices and a node (a node between a switch 3s and the switch 4s), in an ON state to close the second electrical path and divert the DC current along the second electrical path to by-pass the second plurality of LED devices when a level of the sinusoidally varying voltage is below a threshold voltage (less than 108 V) of the first and second plurality of LED devices (the switch 3s is short circuited or ON when Vrect is less than 108 V, see P[0085]-[0087]); 
maintaining the switch in an OFF state to open the second electrical path when the level of the sinusoidally varying voltage is greater than the threshold voltage (108 V or above) of the first and second plurality of devices (see P[0088]… When the rectified voltage is increased up to 108 V or above, the third switch 3s is immediately opened such that the power source current is provided to three LED blocks…); and 
supplying the second plurality of LEDs with a current from an alternate source (capacitor 3c) when the DC current is diverted (see Figs. 4a and 4c as examples, current is provide to the LED block from the capacitor when the switch is short circuited or ON).
Claim 19, Lee discloses the method of claim 18, wherein the diverting the DC current further comprises diverting the DC current on a condition that the level of the sinusoidally varying voltage between a threshold voltage of the first plurality of LED devices and the threshold voltage of the series string of the first plurality of LED devices and the second plurality of LED devices (less than 108 V or less than the threshold voltage of the three LED blocks 1a-3a).
Claim 21, Lee discloses the system of claim 1, wherein the switching element is one of a diode (the diode 3d) and an active switching device.
Claim 22, Lee discloses the method of claim 18, wherein the current from the alternate source is supplied by a capacitive element (the capacitor 3c).
Claim 23, Lee discloses the method of claim 18, wherein the diverting the DC current does not short the first and second plurality of LED devices (the diode 3d provide isolation between the LED block 2a and the LED block 3a).
Claim 24, Lee discloses the system of claim 1, wherein the threshold voltage of the load circuit is constant (the threshold voltage of LED blocks 1a-3a is constant).
Claim 25, Lee discloses the method of claim 18, wherein the threshold voltage is constant (the threshold voltage of LED blocks 1a-3a is constant).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2014/0139125) in view of Reed (9,967,933).
Lee discloses the invention substantially as claimed except for a comparator coupled to the switch instead of a controller for turning ON/OFF of the switches.
However, in the same field of endeavor, Reed discloses wherein a switching circuit (14a-14e, Figs. 1A-1C) comprises a switch (e.g., 14e) coupled to a tap point (a point between LEDs 18d and 18e) and a comparator (72e, Fig. 1C) coupled to the switch, and the comparator is configured to switch the switch to an on state to disconnect a second plurality of LED devices (LED 18e, Fig. 1 A) from a drive current in response to the level of the alternating current dropping below the threshold voltage of the load circuit (a last Vreference voltage, see Fig. 1C is a total threshold voltage of a load circuit; see col. 11, lines 14-42). Furthermore, Reed discloses a control circuit for controlling the switch can be a controller (12, Fig. 1 A) or an analog controllers with a plurality of comparators (Fig. 1C). Therefore, because the controller and the analog controllers with the plurality of comparators were art-recognized equivalents before the effective filing date of the claimed invention was made, one of ordinary skill in the art would have found it obvious to substitute the analog controllers with the plurality of comparators for the controller of Lee.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2014/0139125) in view of Welten (9,271,345).
Lee discloses the invention substantially as claimed except for the converter circuit comprises a rectifier element coupled to a DC-DC converter circuit/Buck converter.
However, in the same field of endeavor, Welten discloses a converter circuit comprises a rectifier element (see col. 19, lines 17-34, ….a diode bridge comprising diodes…) coupled to a Buck converter (see col. 19, lines 35-45, …Buck converter…).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to couple the Buck converter to the rectifier circuit 2 of Lee for step down voltage that does not dissipated power as heat, thereby, achieve much greater power efficiency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             4/28/21